Citation Nr: 0613541	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  00-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
migraines.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1997 to October 
1999, with an additional seven months and five days of prior 
unverified active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied service connection for a 
low back disability and granted service connection for 
migraines with an initial rating of zero percent, effective 
October 30, 1999.

Pursuant to a request from the veteran, the RO scheduled her 
for hearings before a Veterans Law Judge at the RO (Travel 
Board) on November 14, 2000, and on February 27, 2001, but 
the veteran requested re-scheduling of both hearings.  She 
was re-scheduled, for a Travel Board hearing on September 13, 
2001, but failed to appear for that hearing as well.  Her 
request for a hearing before a Veterans Law Judge is deemed 
withdrawn.  38 C.F.R. § 20.704 (2005).

The Board remanded this case in October 2001 for additional 
development.  In July 2004 the Board denied the veteran's 
claim for service connection for a low back disability and 
remanded the migraine claim to the agency original 
jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed, 
to the extent permitted by the veteran, all the evidence that 
is necessary for an equitable disposition of the matter on 
appeal.

2.  The veteran has migraines which are manifested by 
prostrating attacks approximately four times a year without 
severe economic impact.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
disability rating for migraine headaches are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in her possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claim for an initial higher 
rating by means of a letter issued in March 2004.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate her claim on appeal.  She was not provided with 
notice of the type of evidence necessary to establish an 
effective date for a higher initial rating.  That was not 
necessary because, to the extent that the Board is denying 
the claim on appeal, no effective date is being assigned.  
Thus, the veteran is not prejudiced by the lack of this 
element of notice.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after the initial decision from which this 
appeal arose was issued, the timing deficiency was cured by 
re-adjudication of the claim following provision of adequate 
notice.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled to 
the extent permitted by the veteran, as VA has had the 
veteran examined and has secured all identified records 
pertaining to the matter on appeal.  In regard to pertinent 
records, it is noted that, pursuant to the Board's 
instructions in its remand of July 2004, VA's Appeals 
Management Center (AMC) sent a letter to the veteran asking 
her to identify all treatment reportedly received at a 
private medical facility by the name of Clark Center, in the 
year 2003, so as to enable the AMC to secure these records on 
her behalf.  That letter was sent to three different 
addresses obtained by the AMC, the third of which is the most 
recent one.

The first two mailings of the above letter (sent in August 
2004 and June 2005) were returned by the U.S. Postal Service 
as undeliverable, but the third letter (sent in September 
2005) was not.  It is presumed that that third letter did 
reach the veteran.   See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).  Unfortunately, no response was ever received from 
the veteran to this letter, which precluded VA from 
attempting to secure those specific records.  

The Court has held that, in order for VA to process claims, 
individuals applying for benefits have a responsibility to 
cooperate with the agency in the gathering of the evidence 
necessary to establish allowance of benefits.  Morris v. 
Derwinski, 1 Vet. App.  260, 264 (1991).  VA's duty to assist 
is not always a one-way street, nor is it a blind alley; 
thus, if a veteran wishes help, she cannot passively wait for 
it in those circumstances where she may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
  
There is no suggestion on the current record that there 
remains evidence that is pertinent to this appeal and would 
be potentially obtainable that has yet to be secured.  Thus, 
the present appeal is ready to be considered on the merits.



Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs)  
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In view of the number of atypical instances, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, are expected in all instances.  38 C.F.R. § 4.21 
(2005).

The veteran's service-connected migraine headaches are 
currently assigned a zero percent rating under Diagnostic 
Code 8100.  This rating has been assigned in accordance with 
the provisions of 38 C.F.R. § 4.31, which authorizes the 
assignment of a zero percent rating in all instances where 
the Schedule does not provide for such a rating and the 
requirements for the minimum compensable evaluation are not 
met.

Under Diagnostic Code 8100, migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent rating.  
Migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months 
warrant a 30 percent rating.  Migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months warrant a 10 percent rating.  A noncompensable 
rating is provided when there are less frequent attacks.

Because the appeal of this issue arises from an original 
grant of service connection, VA has to consider all the 
medical evidence produced throughout the entire appeal period 
and consider the potential assignment of staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  That 
medical evidence consists, in this case, of the reports of VA 
medical examinations conducted in January 2000 and February 
2003, and an April 2003 addendum to the February 2003 
examination report.

According to the January 2000 VA examination report, the 
veteran complained of frequent bilateral/frontal, severe, 
throbbing headaches since 1998.  The headaches were 
associated with nausea, phonophobia, and photophobia, 
requiring complete bed rest in a dark room.  The veteran 
denied any visual aura and stated that the headache would 
last for at least three to four hours, sometimes longer, and 
would get better when she went into a deep sleep and woke up 
after the sleep.  The veteran reported that medication 
relieved her headaches.

Neurological examination of the veteran was entirely 
negative, with no cranial nerve abnormalities, focal sensory 
motor deficits, reflex asymmetry, or cerebellar or meningeal 
signs.  The clinical impression was migraine without aura.

On VA medical examination in February 2003, the veteran 
complained of as many as three migraines per week, which 
would sometimes last the entire day carrying on into the next 
day.  Usually, the headaches would last at least several 
hours.  The veteran explained that, when she got migraines, 
the only thing she could do was lay down and that, as a 
result, she would be incapacitated, as she would not be able 
to function when suffering from the headaches.  Since her 
discharge from active duty, the veteran had continued to have 
the headaches, but on a lesser frequency, perhaps once or 
twice per week.  She reported a severe episode of headaches, 
with depression, in January 2003, which required her to be 
hospitalized for four days at the Clark Center, where she was 
treated only with over-the-counter medication.  (These are 
the records that the AMC sought to obtain more recently, to 
no avail, due to the lack of response from the veteran.)

The veteran reported that she continued to have the headaches 
currently, once or twice per week, which she continued to 
treat with over-the-counter medications.  The headaches came 
without "prodrome" but the veteran turned photophobic and 
very sound sensitive when they did.  The veteran also 
reported some nausea and loss of concentration associated 
with the headaches, as well as some occasional dizziness and 
shakiness.  She said that the headaches started in the 
frontal area, where they usually stayed, but would 
occasionally go to the bilateral temporal areas, never 
interfering, however, with the posterior or occipital area of 
the head around the neck.  She rated most of the headaches as 
7 to 8, on a scale of 10, while the incapacitating headaches 
would be a 10 on the same scale.

The veteran also reported that, on occasion, she would still 
nowadays have severe headaches that were incapacitating and 
would require her to take medication and remain immobile in a 
dark area.  As a result, she had lost four days at work.  The 
examiner explained that "this has happened four times in the 
past year at her current position."  The neurological 
examination was essentially unremarkable and the diagnosis 
was listed as chronic headaches clinically consistent with 
mild migraine headaches.  The examiner opined that "common 
migraines would not respond well to over the counter 
preparations alone."

In his April 2003 addendum to the February 2003 examination 
report, the examiner reiterated that the veteran had had four 
migraine attacks in the past year that were severe enough to 
incapacitate her, as she would miss work and would have to 
"lay down, be still, and take medication."

The evidence confirms that the veteran suffers from chronic, 
mild migraines, with occasional episodes of severe 
prostrating headaches that, according to the veteran, 
occurred on four occasions during a 12-month period, each 
time causing the veteran to miss work.  The criteria for an 
initial compensable rating are not met, as the evidence does 
not show that the service-connected migraine headaches are 
productive of characteristic prostrating attacks averaging at 
least one every two months over the last several months.  
Because she has missed only four days of work, severe 
economic inadaptability is not shown.

The January 2000, examination report contained a similar 
description of her headaches, although no opinion as to the 
frequency of prostrating attacks.  Because the description is 
the same as on the 2003 examination, and there were no 
reports of a change in the severity of the disability, a 
higher rating is not warranted during any part of the appeal.  
Fenderson.

Because none of the criteria for a compensable initial rating 
for the service-connected migraine headaches are met or 
approximated, the claim for such a higher rating has failed.

Additionally, since the evidence is not in relative equipoise 
and the criteria for a higher rating for this disability are 
not met, the benefit of the doubt doctrine is not of 
application to this matter.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, there is no evidence that this case presents an 
exceptional or unusual disability picture, with related 
factors as marked interference with employment or frequent 
periods of hospitalization, which would warrant 
extraschedular consideration of the claim on appeal.  
Specifically, it has not been objectively shown that the 
veteran's service-connected migraine headaches cause marked 
interference with employment or have required frequent 
hospitalizations.  Accordingly, it is not necessary to refer 
this case to the Under Secretary for Benefits, or the 
Director of the Compensation and Pension Service, for 
extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable evaluation for migraines is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


